The judgment of the Supreme Court was entered
Per Curiam.
The fourth section of the act entitled “ An Act providing for the taxation of bank shares,” passed March 31st 1870, Pamph. L. 42, was not a law exempting property from taxation within the provision of art. 9, sect. 2 of the Constitution. The tax which was thereby imposed with the consent of the bank was a commutation for all other taxes under the laws of the Commonwealth upon a class of property entirely within the power of the legislature. It was in no sense a merely nominal tax, and we need not consider what would be the effect of such a tax amounting to an entire exemption. The banking house was a part of the capital of the institution represented by its shares of stock, and *225a tax on the par value of the shares was a tax upon it. We do not see that the use to which the building was applied in this case should subject any portion of it to taxation for county purposes.
Judgment affirmed.